Citation Nr: 1430157	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-20 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for loss of teeth, for outpatient dental treatment purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from July 1976 to September 1992.  The Veteran is a Persian Gulf War veteran.

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 


FINDINGS OF FACT

1.  A January 1983 service dental record reflects prior loss of teeth # 2, 8, 9, and 14.

2.  The Veteran underwent radiation ablation treatment for a thyroid disorder in January 1984.  

3.  An August 1990 service dental record reflects the loss of additional teeth, teeth 
# 17, 18, and 32.

4.  Service connection is in effect for Grave's disease, a thyroid disorder.

5.  The medical evidence dissociates loss of teeth from in-service radiation exposure.



CONCLUSION OF LAW

The criteria for entitlement to service connection for outpatient dental treatment purposes for loss of teeth are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); § 1712 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.381, 4.150, 17.161 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by a letter sent to the claimant in April 2008.  The letter addresses the elements of service connection, as well as the assignment of disability ratings and effective dates.  The letter was sent prior to the initial unfavorable decision by the RO.  

VA's duty to assist the Veteran in the development of the claim has also been met.  Service treatment records and all pertinent VA records have been obtained and associated with the file.  VA examinations were conducted in 2008 and 2010.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination reports are adequate, as both examiners reviewed the pertinent medical history and considered the claimant's assertions.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

VA Regulations prescribe that further development, including a dose estimate of ionizing radiation in service, will be obtained when a claimant has established a diagnosis of a radiogenic disease within the specified time period and claims that the disease is related to radiation exposure while in service.  See 38 C.F.R. § 3.311 (2013).  In this case, because the claimant does not have a listed radiogenic disease, the development set forth at 38 C.F.R. § 3.311 need not be accomplished.  Hilkert v. West, 12 Vet. App. 145, 148 (1999).  

Entitlement to Service Connection for Outpatient Dental Treatment Purposes

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, are not disabling conditions, and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. §§ 3.381, 17.161.

The rating activity will consider each defective or missing tooth and each disease of the teeth in periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other "in-service trauma," or whether the Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381 (b).

The significance of a finding of a dental condition due to in-service trauma is that it establishes eligibility for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161 (a), (c).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  For the purposes of determining treatment eligibility, the term "service trauma," does not include the effects of dental treatment provided during the Veteran's military service.  VAOPGCPREC 5-97.

In VAOPGCPREC 5-97 (62 Fed. Reg. 15566 (1997)), VA's General Counsel (GC) addressed whether a Veteran is entitled to VA dental treatment eligibility for "service trauma," to include the intended effects of dental treatment provided through military service.  The GC opinion relied upon certain definitions of "trauma."  Black's Law Dictionary defines "trauma," as a "physical injury caused by a blow, or fall or a psychologically damaging emotional experience."  Black's Law Dictionary, p.1344 (5th ed. 1979).  Similarly, Stedman's Medical Dictionary defines "trauma" as a "wound; an injury inflicted usually more or less suddenly, by some physical agent."  Stedman's Medical Dictionary 1320 (3d unabridged lawyers ed. 1972).  Hence, from a legal or medical perspective, trauma is an injury.  

The GC opinion cited above is precedential in nature and binding upon VA in general and the Board specifically.  That opinion clearly explains what was meant by the governing law and regulations regarding "dental trauma."  Although this definition is not entirely consistent with the facts of this case, because of the benefit of the doubt doctrine, set forth at 38 U.S.C.A. § 5701, the Board may find that dental trauma includes the after-effects of radiation treatment where that radiation treatment led to loss of teeth.  

According a January 1983 in-service dental examination report, teeth # 2, 8, 9, and 14 were missing.  During active service in January 1984, the Veteran underwent radiation treatment for a thyroid disorder.  In August 1990, an in-service dental examination report reflects additional loss of teeth # 17, 18, and 32.

In February 2008, the Veteran claimed service connection for loss of teeth secondary to radiation treatment.  

A September 2008 VA dental and oral compensation examination report reflects that teeth # 1, 2, 3, 4, 5, 7, 8, 9, 10, 12, 16, 17, 30, and 32 were missing.  The dental examiner noted normal salivary flow at the present time, but stated, "...it cannot be ruled out that the patient had reduced salivary flow for several years following radiation therapy."  The examiner did not address whether reduced salivary flow caused or otherwise led to loss of teeth. 

A May 2010 VA dental and oral compensation examination report confirms loss of teeth #1, 2, 3, 4, 5, 7, 8, 9, 10, 12, 14, 16, 17, 18, 30, and 32.  The dental examiner stated, "Dental literature suggests that some degree of salivary dysfunction may occur after treatment with radioactive iodine.  "The higher the dose, the higher the risk..."  "The patient's dose was not available in his chart."  The examiner concluded with, "...it is my impression that the patient's loss of teeth, either from dental caries or periodontal disease is not a direct consequence of his thyroid ablation therapy."  The rationale was that poor dental hygiene alone caused the loss of each tooth. 

In September 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge that he received radioactive iodine treatments during active service for Grave's disease.  He testified that some of his teeth fell out after that treatment.  He testified to the effect that his own physician said that radioactive iodine caused a dry-mouth syndrome that led to loss of teeth and that a VA doctor appeared to be in agreement with this assessment.  He testified that he sought service connection for loss of teeth simply for dental treatment purposes.  

In this case, there is no competent evidence that tends to associate loss of the Veteran's teeth during or since his active service with exposure to iodizing radiation during active service.  Although the Veteran associated loss of teeth with radiation exposure, his opinion cannot be afforded weight in this matter.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed.Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, no medical professional has associated loss of teeth with radiation exposure.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 54.  As a consequence, the Veteran is not eligible for 38 C.F.R. § 17.161 Class I or Class II (a) treatment.



ORDER

Entitlement to service connection for loss of teeth for outpatient dental treatment purposes is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


